Citation Nr: 9932695	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-06 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to February 10, 1997, 
for the grant of a 40 percent disability evaluation for 
service-connected residuals of a C5-6 anterior diskectomy and 
fusion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to May 
1978 and from May 1979 to January 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a rating decision of January 1998 from the North Little 
Rock, Arkansas, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's claim for an increased disability 
evaluation for his cervical spine disorder was received by 
the RO on November 13, 1997.  

2.  The RO increased the 10 percent disability evaluation in 
effect for the cervical spine disability to 40 percent and 
assigned an effective date of February 10, 1997, the date of 
treatment at a VA facility.

3.  The veteran received treatment at VA and private 
facilities beginning in January 1996 for chronic symptoms 
associated with the cervical spine disorder.

4.  An increase in the veteran's service-connected cervical 
spine disability is shown to have been factually 
ascertainable on November 13, 1996, one year from the date of 
receipt of his reopened claim.  


CONCLUSION OF LAW

The criteria for an effective date of November 13, 1996 for 
the assignment of an increased evaluation of 40 percent for 
service-connected cervical spine disorder have been met.  38 
U.S.C.A. §§ 1155, 5110, 5107 (West 1991); 38 C.F.R. § 3.400, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he sought treatment for his neck 
pain in January 1996.  A MRI in January 1996 showed 
degenerative disc disease at the C5-6.  He states that his 
condition got steadily worse.  

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Accordingly, once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim.  The Board is satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the appellant has been met.

The veteran postoperative residuals, diskectomy of the C5-6 
with fusion are evaluated under Diagnostic Codes 5292 and 
5293.  38 U.S.C.A. § 1155.

Diagnostic Code 5290 provides for the evaluation of 
limitation of motion of the cervical spine.  Slight 
limitation of motion of the cervical spine warrants a 10 
percent rating, moderate limitation of motion warrants a 20 
percent rating and severe limitation of motion warrants a 30 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5290.

Diagnostic Code 5293 provides for the evaluation of 
degenerative disc disease. When the disability is mild, a 
rating of 10 percent is provided.  When moderate, with 
recurring attacks, a rating of 20 percent is provided.  When 
severe, with recurring attacks with intermittent relief, a 
rating of 40 percent is provided.  When pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, a 
rating of 60 percent is provided.


Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
"date of receipt of claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(o)(1) (1999).  The 
regulations also stipulate that an effective date for an 
increase in disability compensation shall be the "[e]arliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim."  38 C.F.R. § 3.400(o)(2) (1999).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen. (1) The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  (2) The date of receipt of 
evidence from a private physician or lay person will be 
accepted when the evidence furnished by or in behalf of the 
claimant is within the competence of the physician or lay 
person and shows the reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b) (1999).

The relevant facts are not in dispute.  In a May 1986 rating 
decision, the RO granted service connection for neck, right 
arm, and shoulder pain and assigned a 30 percent disability 
rating.  

The veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, which was construed by the RO as a claim for an 
increased evaluation for his cervical spine disorder, and 
which was received by the RO on November 13, 1997.  

Received in January 1998 were VA medical records, dated from 
October 20, 1997, to November 1997.  These record show that 
he was seen at the VA neurologic clinic on October 20, 1997 
for his cervical spine disorder.  He was hospitalized at a VA 
facility ion November 6, 1997.  At that time he underwent a 
C5-6 diskectomy and fusion.

In January 1998 the RO increased the 30 percent disability 
rating in effect for the veteran's cervical spine disability 
to 40 percent, effective October 20, 1997.  Subsequently 
received were VA medical records showing treatment for 
several disorders from 1992 to 1998, to include neck and 
shoulder pain.  He was seen at the outpatient clinic in June 
1996 at which time an MRI scan was interpreted as showing a 
diffuse disc bulge at the C5/6 with minor compromise of the 
thecal sac with no chord compression.  In July 1996 he 
reported neck pain radiating into the right shoulder, arm, 
and hand.  

A CT myelogram was recommended and was conducted in August 
1996.  Of record is a report from the VA neurologic clinic, 
dated in October 1996.  At that time it was reported that the 
veteran had been evaluated in July 1996 for neck pain with 
right shoulder and arm pain going to the first three fingers.  
He had normal motor strength and no sensory changes.  The CT 
myelogram in August 1996 showed spondylotic changes most 
prominent at the C5/6 with some degree of foraminal stenosis 
bilaterally.  The cord was not compressed.  The neurologist 
indicated that he did not think the changes were severe 
enough to warrant surgery and would reevaluate the veteran in 
three months.

On February 7, 1997 the veteran was seen at the VA outpatient 
clinic and was referred to neurosurgery for neck pain.  He 
was evaluated at neurosurgery on February 10, 1997.  At that 
time it was reported that the veteran was there for 
rehabilitation following a CT myelogram.  The impression was 
mild cervical spondylosis.  He was referred to physical 
therapy.  Subsequently the veteran continued to receive 
treatment for his cervical spine disability.  

Received in April 1998 were private medical records showing 
treatment for his cervical spine disorder in January and 
February 1996.  A MRI conducted in January 1996 showed 
degenerative disc at the C5-6 with diffuse bulging with bony 
spurring and mild narrowing of the neural foramina.

In June 1998 the RO assigned an effective date of February 
10, 1997 for the 40 percent rating.  This is the date that 
the veteran had been evaluated for his cervical spine 
disability at the VA clinic.  

As previously stated, the veteran's claim for increased 
disability compensation for his cervical spine disability was 
received on November 13, 1997.  At the optimum, benefits may 
be paid going back for one year from the date of receipt of 
that claim. 38 C.F.R. § 3.400(o)(1).

In this regard the VA and private medical records show that 
from January to August 1996 the veteran was seen for 
complaints pertaining to his neck.  Testing confirmed the 
presence of a disc bulge at the C5-6.  As of July 1996 his 
neck pain was radiating into the right arm.  The February 10, 
1997 VA report indicates that he was being sent to 
rehabilitation as part of the follow-up of the August 1996 CT 
myelogram.  His neck problems culminated in surgery in 
November 1997.

After reviewing the records the Board finds that his 
complaints of neck pain with radiation into the right arm and 
the associated treatment rendered from January 1996 to August 
1996 demonstrate the presence of an increase in symptoms of 
his cervical spine disorder.  Additionally, these medical 
records when viewed in conjunction with the veteran's 
statements show that the increase in disability was chronic 
in nature.  In view of the chronicity, the Board finds that 
it is factually ascertainable that an increase in the 
cervical spine disability was present on November 13, 1996, 
one year prior to the receipt of the veteran's claim for the 
increased evaluation for the cervical spine disorder.



ORDER

Entitlement to an earlier effective date of November 13, 
1996, for the grant of a 40 percent evaluation for the 
veteran's service-connected cervical spine disability, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

